Mr. Justice Thomas delivered the opinion of the court: Claimant charges in his declaration that while he was working for the Division of Highways on August 12,1930, an automobile, driven by Mrs. Alice Cryderman, struck him knocking him into one of the barricades on the pavement, and as a result thereof his back was wrenched, his left leg bruised and he suffered a nervous shock. The proof does show that Mrs. Cryderman’s car struck him,- but there is no evidence, other than his own statement, that he was injured thereby. A physician called by him testified that he is a person “of low mentality, below normal,” and that such condition was not the result of the accident. He also testified that the claimant was physically capable of doing heavy work. While an employee of the State who is injured and whose injury arose out of and in the course of his employment is entitled to compensation for such injuries, the compensation to be paid depends upon whether the injury incapacitated him from work and, if so,- what length of time. The employee must introduce evidence showing he is entitled to compensation and for what length of time. This claimant has failed to do. As the court cannot base award, upon conjecture the claim is denied and the case dismissed.